            Case 1:19-cr-00041-DAD-BAM Document 41 Filed 06/16/20 Page 1 of 5

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00041-DAD-BAM

10          Plaintiff,                                   STIPULATION TO CONTINUE; AND ORDER

11                          v.

12   LITZY OSTOS-IRIGOYAN,

13          Defendants.

14

15
            This case is set for a hearing on June 22, 2020, which the parties stipulate to continue to August
16
     24, 2020, for the reasons set forth below. On March 17, 2020, this Court issued General Order 611,
17
     which suspends all jury trials in the Eastern District of California scheduled to commence before May 1,
18
     2020. This General Order was entered to address public health concerns related to COVID-19.
19
            Although the General Order addresses the district-wide health concern, the Supreme Court has
20
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
21
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
22
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
23
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
24
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
25
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
26
     or in writing”).
27
            Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
28


      STIPULATION                                        1
30
           Case 1:19-cr-00041-DAD-BAM Document 41 Filed 06/16/20 Page 2 of 5

 1 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 2 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 3 justice served by taking such action outweigh the best interest of the public and the defendant in a

 4 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 5 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 6 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 7 a speedy trial.” Id.

 8          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

20 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

21 pretrial continuance must be “specifically limited in time”).

22                                                     STIPULATION

23          Plaintiff, United States of America, by and through its counsel of record, the United States

24 Attorney for the Eastern District of California, and defendant, LITZY OSTOS-IRIGOYAN, by and

25 through her counsel hereby agree and stipulate to continue the hearing in this matter, which is currently

26 set for June 22, 2020, until August 24 2020. In support thereof, the parties stipulate that:
27          1. The Defendant, Irving Ismael Belmares-Anchondo,, is detained at the Fresno County jail.

28              The government has provided additional discovery and a plea agreement to the defendant.


      STIPULATION                                          2
30
         Case 1:19-cr-00041-DAD-BAM Document 41 Filed 06/16/20 Page 3 of 5

 1            The defendant filed a stipulation to set a change of plea.

 2        2. In advance of the last hearing, the government provided counsel for defendant Ostos-

 3            Irigoyan a translation of her statement from the date of the arrest. Defendant Ostos-Irigoyan,

 4            counsel is continuing to review the discovery and translation and needs additional time to do

 5            so. Defendant Ostos-Irigoyan and the Government are in communication regarding

 6            resolution.

 7        3. As a consequence, the parties agree that agree that a continuance until August 24, 2020, at

 8            1:00pm is warranted. The parties expect that during that period the defense counsel for

 9            Belmares-Anchondo will have the opportunity to visit the jail with an interpreter to discuss

10            the proposed plea agreement and discovery. Counsel for Defendant Ostos-Irigoyan will have

11            time to confer with the defendant regarding the discovery and potential trial dates.

12        4. The parties stipulate that the period of time from June 22, 2020, through August 24, 2020, is

13            deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

14            because it results from a continuance granted by the Court at defendants’ request on the basis

15            of the Court’s finding that the ends of justice served by taking such action outweigh the best

16            interest of the public and the defendant in a speedy trial.

17        IT IS SO STIPULATED.

18

19

20

21

22

23

24

25

26
27

28


     STIPULATION                                        3
30
          Case 1:19-cr-00041-DAD-BAM Document 41 Filed 06/16/20 Page 4 of 5

 1   Dated: April 22, 2020                      MCGREGOR W. SCOTT
                                                United States Attorney
 2

 3                                        By: /s/ THOMAS NEWMAN
                                              THOMAS NEWMAN
 4                                            Assistant United States Attorney
 5

 6 Dated: April 22, 2020
                                             /s/ Roger Bonakdar____
 7                                           Attorney for Defendant
                                             Litzy Ostos-Irigoyan
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     STIPULATION                            4
30
           Case 1:19-cr-00041-DAD-BAM Document 41 Filed 06/16/20 Page 5 of 5

 1

 2                                                 ORDER

 3          IT IS ORDERED that the status hearing set for June 22, 2020, at 1:00 pm is continued until

 4 August 24, 2020, at 1:00 pm before Magistrate Judge Barbara A. McAuliffe.

 5          IT IS FURTHER ORDERED THAT the period of time from June 22, 2020, through August 24,

 6 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 7 because it results from a continuance granted by the Court at defendants’ request on the basis of the

 8 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 9 public and the defendant in a speedy trial.
   IT IS SO ORDERED.
10

11      Dated:      June 16, 2020                            /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION                                        5
30
